Citation Nr: 1445203	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  14-14 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for diabetes mellitus, type II. 

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to July 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.

The Veteran filed a claim for special monthly pension, and submitted a VA Form 21-2680, which was received in February 2013.  This issue has not been addressed by the agency of original jurisdiction (AOJ); therefore, it is referred to the AOJ for appropriate action.  


REMAND

The Board is of the opinion that additional development is required before the issues on appeal are decided.  In a VA Form 8 the Louisville RO indicated a VA Form 646 was not of record, because the Veteran's Power of Attorney was out of state.  As such, the Veteran's designated representative has not had the opportunity to submit argument in support of the appeal.  

Additionally, in his VA Form 9 the Veteran stated: "I believe the water and conditions at Camp Lejeune had a lot to do with my hypertension."  Previously, the Veteran had only asserted his diabetes mellitus and prostate cancer were caused by exposure to contaminated drinking water at Camp Lejeune.  As such, a new medical opinion is needed relative to the Veteran's hypertension claim.

In light of these circumstances, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington DC, for the following actions:

1.  The RO or the AMC should obtain a medical opinion from a VA physician with sufficient expertise to determine the etiology of the Veteran's hypertension.  Specifically, the examiner should express an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension was caused by his exposure to contaminated drinking water at Camp Lejeune from March 1970 to July 1970.  For purposes of the opinion, the examiner should assume the Veteran is a reliable historian. 

A copy of TL 11-03 (Revised) and Appendices A through D must be provided to the examiner, together with any subsequent directives containing relevant updated information.

A complete rationale must be provided for any proffered opinions.  If the examiner is unable to provide the required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to speculation, the examiner should provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  

4.  In addition, the RO or the AMC should arrange for the claims file to be reviewed by the Veteran's representative, the Florida Department of Veterans Affairs, for the purpose of executing a VA Form 646, Statement of Accredited Representative in Appealed Case.

5.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

